Name: Regulation (EEC, Euratom, ECSC) No 259/68 of the Council of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities and instituting special measures temporarily applicable to officials of the Commission
 Type: Regulation
 Subject Matter: social protection;  European construction;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 4.3.1968 EN Official Journal of the European Communities L 56/1 REGULATION (EEC, EURATOM, ECSC) NO 259/68 OF THE COUNCIL of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities and instituting special measures temporarily applicable to officials of the Commission THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof; Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 7 and Articles 12 to 16 thereof; Having regard to the task assigned to the Commission under Annex I to the Final Act of the Conference held in Brussels on 8 April 1965 for signature of the Treaty establishing a Single Council and a Single Commission of the European Communities; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Court of Justice; Whereas it is for the Council, acting by a qualified majority on a proposal from the Commission after consulting the other institutions concerned, to lay down the Staff Regulations of officials and the Conditions of Employment of other servants of the European Communities; Whereas the Staff Regulations and Conditions of Employment should be such as to secure for the Communities the services of officials and servants of the highest standard of independence, ability, efficiency and integrity, recruited on the broadest possible geographical basis from among nationals of Member States of the Communities, and at the same time to enable those officials and servants to discharge their duties in conditions which will ensure maximum efficiency; HAS ADOPTED THIS REGULATION: CHAPTER I Staff Regulations of Officials and Conditions of Employment of other Servants of the European Communities Article 1 The Staff Regulations of Officials of the European Communities provided for in Article 2 of this Regulation shall be substituted for the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community and also the Staff Regulations of Officials of the European Coal and Steel Community. The Conditions of Employment of Other Servants of the European Communities provided for in Article 3 of this Regulation shall be substituted for the Conditions of Employment of Other Servants of the European Economic Community and the European Atomic Energy Community and also the Conditions of Employment of Other Servants of the European Coal and Steel Community. Article 2 The Staff Regulations of Officials of the European Communities shall be as contained in the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community (2) applicable on the entry into force of this Regulation, subject to the following amendments: 1. The title Staff Regulations of Officials of the European Communities shall be substituted for Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community. 2. Article 7 In the second subparagraph of paragraph 2, after the Treaties establishing the Communities, the words for the Treaty establishing a Single Council and a Single Commission of.the European Communities shall be inserted. 3. Article 10 In the second paragraph the following sentence shall be inserted after the first sentence: The Committee shall be consulted by the Commission on any proposal for the revision of the Staff Regulations; it shall make known its opinion within such period as may be set by the Commission. 4. Articles 17 and 18 The words work of the Communities and property of the Community to whose activities such writings or work relate shall respectively be substituted for work of the Community which he serves and property of the Community which he serves. 5. Article 23 The words to the Protocol on and in the Protocol on shall respectively be substituted for to the Protocols on and in the Protocols on. 6. Article 24 In the first paragraph the words The Communities shall assist any official shall be substituted for Each Community shall assist any official in its service. In the second paragraph the words They shall jointly and severally compensate shall be substituted for It shall compensate. 7. Article 63 In the first paragraph the words in Belgian francs shall be substituted for in the currency of the country where the Community which he serves has its provisional seat. In the third paragraph the words Belgian francs shall be substituted for that of the country where the Community which he serves has its provisional seat. 8. Article 64 In the first paragraph the words in Belgian francs shall be substituted for in the currency of the country where the Community which he serves has its provisional seat. In the second paragraph the words the Council and on a proposal from the Commission shall respectively be substituted for agreement between the Councils and on proposals from the Commissions. 9. Article 65 In the first subparagraph of paragraph 1 the words Council and Commission shall respectively be substituted for Councils and Commissions. In the second subparagraph of paragraph 1 the word Council shall be substituted for Councils. In paragraph 2 the words the Council shall decide within two months shall be substituted for the Councils shall decide by agreement, within two months. In paragraph 3 the words Council and on a proposal from the Commission shall respectively be substituted for Councils and on proposals from the Commissions. 10. Article 82 In paragraph 2 the words Council and it shall be substituted for Councils and they. 11. Article 83 In paragraph 1 a second subparagraph shall be inserted, worded as follows: The employment of the funds for the pension scheme referred to in Article 83 (1) of the former Staff Regulations of the European Coal and Steel Community shall be decided upon by the Council acting by a qualified majority on a proposal from the Commission after consulting the Staff Regulations Committee. In paragraph 4 the word Council shall be substituted for Councils. 12. Article 91 In paragraph 1 the words the Communities shall be substituted for one of the Communities. 13. Title VIII In the heading the word Communities shall be substituted for European Atomic Energy Community. 14. Article 92 In the first paragraph the word Communities shall be substituted for European Atomic Energy Community. 15. Articles 93, 95, 99, and 100 In these Articles the words Council and Commission shall respectively be substituted for Council of the European Atomic Energy Community and Commission of the European Atomic Energy Community. 16. Article 95 In the first paragraph the words Until 31 December 1968 shall be substituted for For a period of six years from the date of entry into force of these Staff Regulations. In the second paragraph the words For the period following that date shall be substituted for At the end of this period. 17. Article 107 In paragraph 3 the words to the Communities and by the Communities shall respectively be substituted for to the Community which he serves' and by the Community. 18. Annex I B In the title the word Communities shall be substituted for European Atomic Energy Community. 19. Annex III - Article 1 In paragraph 1 (a) the words competition internal to the Communities shall be substituted for competition internal to a single Community or to all three European Communities. 20. Annex VII - Articles 4a, 14a and 14b The word Council shall be substituted for Councils. 21. Annex VII - Article 13, and Annex VIII - Articles 11, 12 and 13 The words the Communities shall be substituted for the Community which he serves. 22. Annex VIII - Articles 11 and 46 The words the Communities shall be substituted in Article 11 for one of the Communities and in Article 46 for any of the Communities. 23. Annex VIII - Article 12a After Article 12 there shall be inserted an Article 12a, worded as follows: Article 12a An official who leaves the service before 1 July 1969 after serving less than eleven years but who is entitled to a retirement pension may opt to take the pension or a severance grant calculated in accordance with the provisions of Article 12 (a) to (d). 24. Annex VIII - Article 45 In the second paragraph the words on behalf of the Communities shall be substituted for on behalf of the Communitiy which the official served. In the fourth paragraph the word Communities shall be substituted for Community. 25. Annex VIII - Article 47 The following shall be substituted for the text of Article 47: Where the invalidity or death of an official is caused by a third party the rights of action of the official or of those entitled under him against the third party shall vest in the Communities within the limits of their obligations under the pension scheme. 26. Annex VIII - Article 51 The word Communities shall be substituted for Community which he served. The Staff Regulations as defined in the first paragraph and also such implementing regulations made by the Councils of the European Economic Community and the European Atomic Energy Community or by the Council of the European Communities as are applicable on the entry into force of this Regulation shall automatically apply to officials, former officials and those entitled under them to whom, before the entry into force this Regulation, the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community or the Staff Regulations of Officials of the European Coal and Steel Community applied. Articles 93 to 105 of the Staff Regulations of Officials of the European Coal and Steel Community shall remain applicable to those officials to whom Article 92 of those Staff Regulations remains applicable on the entry into force of this Regulation. Article 3 The Conditions of Employment of Other Servants of the European Communities shall be determined by the provisions of the Conditions of Employment of Other Servants of the European Economic Community and the European Atomic Energy Community (3) applicable on the entry into force of this Regulation, subject to the following amendments: 1. Article 1 The words the Communities shall be substituted for any of the Communities. 2. Article 2 In subparagraph (c), after the Treaties establishing the Communities, the words or the Treaty establishing a Single Council and a Single Commission of the European Communities shall be inserted. 3. Article 5 The words one of the institutions of the Communities shall be substituted for one of the Communities. 4. Articles 10. 94 and 95 The words the Commission shall be substituted for the Commission of the European Atomic Energy Community. 5. Articles 33 and 40 The words the Communities shall be substituted for any of the three European Communities. 6. Article 42 In the second paragraph the words the budget of the Communities shall be substituted for the budget of the Community out of which his salary is paid. 7. Articles 43 and 48 The words the Communities shall be substituted for the Community which employed the servant and the Community which he serves. 8. Articles 70 and 98 The words the Communities shall be substituted in Article 70 for one or other of the three European Communities and in Article 98 for one of:he three European Communities. 9. Article 87 In the second paragraph the word Communities shall be substituted for Community. 10. Articles 94 and 95 The words the Council shall be substituted for the Council of the European Atomic Energy Community. The Conditions of Employment as defined in the first paragraph and also such implementing regulations made by the Councils of the European Economic Community and the European Atomic Energy Community or by the Council of the European Communities as are applicable on the entry into force of this Regulation shall automatically apply to other servants, former other servants and those entitled under them to whom, before the entry into force of this Regulation, the Conditions of Employment of Other Servants of the European Economic Community and the European Atomic Energy Community applied. CHAPTER II Special measures temporarily applicable to officials of the Commission Article 4 1. Until 30 June 1968 the Commission is authorised, in the interests of the service and in order either to rationalise its administration or to meet requirements resulting from a reduction in the number of posts, to adopt measures terminating the service of officials, provided for in Article 47 of the Staff Regulations, in manner provided hereinafter. 2. Where the Commission intends to take the measures provided for in paragraph 1 in respect of officials of grades other than A 1 and A 2, it shall draw up a list of the officials to be affected by such measures in each grade, after consulting the Joint Committee, taking into account the officials' ability, efficiency, conduct in the service, family circumstances and seniority. An official whose name appears on such a list may opt for termination of service as provided for in paragraph 1 or for non-active status. If the latter Article 41 (3), (4) and (5) of the Staff Regulations shall apply. An official who proposes to opt for non-active status shall declare his choice within one month from the date on which he was informed that his name appeared on the list provided for in the first sub-paragraph; in default, he shall forgo the right to opt. 3. If the interests of the service permit, the Commission shall take into account an official's request that his service be terminated under paragraph 1. 4. The measures provided for in paragraphs 1 and 2 shall in no way constitute disciplinary measures. 5. Until 30 June 1968, but without prejudice to paragraph 2, the Commission shall take no decision placing an official on non-active status or retiring an official in the interests of the service. Article 5 1. An official affected by the measures provided for in Article 4 (1) shall be entitled: (a) for a period of six months, to a monthly allowance equal to his last remuneration and (b) for a period fixed in accordance with the table in paragraph 2, to a monthly allowance equal to: 85% of his basic salary from the seventh to twelfth month, 70% of his basic salary from the thirteenth to sixty-sixth month, 60% of his basic salary thereafter. Entitlement to that allowance shall cease not later than the day on which the official reaches the age of sixty-five. 2. In order to determine on the basis of the official's age the period during which he shall receive the allowance provided for in paragraph 1 (b), the coefficient fixed in the following table shall be applied to the length of his service; the period shall be rounded down, where necessary, to the immediately preceding month. Age % 20 18 21 19Ã 5 22 21 23 22Ã 5 24 24 25 25Ã 5 26 27 27 28Ã 5 28 30 29 31Ã 5 30 33 31 34Ã 5 32 36 33 37Ã 5 34 39 35 40Ã 5 36 42 37 43Ã 5 38 45 39 46Ã 5 40 48 41 49 42 51 43 52Ã 5 44 54 45 55Ã 5 46 57 47 58Ã 5 48 60 49 61Ã 5 50 63 51 64Ã 5 52 66 53 67Ã 5 54 69 55 70Ã 5 56 70Ã 5 57 73Ã 5 58 75 59 76Ã 5 60 78 61 79Ã 5 62 81 63 82Ã 5 3. The allowance provided for in paragraph 1 shall be weighted, in accordance with the second subparagraph of Article 82 (1) of the Staff Regulations, for the Community country where the recipient provides proof of residence. If the recipient of that allowance resides outside the Community countries the weighting to be applied to the allowance shall be that valid for Brussels. 4. The income accruing to the official concerned from any new employment during this period shall be deducted from the allowance provided for in paragraph 1, in so far as that income plus that allowance exceed the total remuneration last received by the official in the performance of his duties. That remuneration shall be weighted as provided in paragraph 3. 5. All family allowances shall remain payable where the official receives the allowance provided for in paragraph 1. 6. During the period for which he is entitled to receive that allowance, the official shall be entitled, in respect of himself and of persons covered by his insurance, to benefits under the sickness insurance scheme common to the institutions of the European Communities, provided that he pays the contribution calculated on the basis of the basic salary attaching to his grade and step and is not covered against sickness by another scheme. 7. During the period for which he is entitled to receive the grant the official shall, up to a maximum five years, continue to acquire further rights to retirement pension based on the salary attaching to his grade and step, provided that he pays the contributions provided for in the Staff Regulations during that period. For the purposes of Article 5 of Annex VIII to the Staff Regulations, such period shall be considered to be a period of service. If the official is reinstated in an institution of the European Communities and thus acquires further pension rights he shall cease during this further period of service to benefit from the provisions provided for in the first subparagraph above. However, for that part of the period referred to in the first subparagraph which is not yet completed at the time of reinstatement, the official may request that both his contribution to the pension scheme and his pension rights be calculated on the basis of the basic salary attaching to the grade and step reached in his previous post. For the purposes of Article 77 of the Staff Regulations an official receiving the allowance provided for in paragraph 1 shall be treated as an official removed from his post in the interests of the service. At the end of such period the official shall be entitled to a pension without application of the reduction laid down in Article 9 of Annex VIII to the Staff Regulations, provided that he has reached the age of fifty-five. In fixing the amount of the survivor's pension, to which the widow of an official who has died during such period is entitled, the provisions of the second subparagraph of Article 79 of the Staff Regulations shall apply. 8. If, in application of these provisions, the official is entitled to receive a pension before the age of sixty, he shall be entitled, for each dependent child within the meaning of Article 2 of Annex VII to the Staff Regulations, to the dependent child allowance. 9. In order to receive the resettlement allowance the official shall not be required to satisfy the condition of length of service referred to in the first subparagraph of Article 6 (1) of Annex VII to the Staff Regulations. 10. For the purposes of Article 107 of the Staff Regulations and of Article 102 (2) of the Staff Regulations of Officials of the European Coal and Steel Community, an official affected by measures provided for in Article 4 (1) shall be treated as an official to whom the provisions of Articles 41 and 50 of the Staff Regulations have been applied. Article 6 1. An official affected by the measures provided for in Article 4 (1) who has not completed 11 years service may renounce irrevocably his pension rights. In this case he shall receive a payment fixed under the conditions laid down in Article 12 of Annex VIII to the Staff Regulations. The provisions of Article 5 (7) and (8) and Article 7 of this Regulation shall not apply to him. For the purposes of Article 12 (c) of Annex VIII to the Staff Regulations, the actual length of service shall include the period in which the official is entitled to the grant provided for in Article 5 and the extended period allowed him, where appropriate, in accordance with Article 5 (10). 2. An official who proposes to opt for application of the provisions provided for in paragraph 1 must declare his choice within six months from the date of notification of the measure referred to in Article 4 (1); in default, he shall forgo the right to opt. Any sums which may have been paid by way of pension prior to the application of the provisions of this Article shall be deducted from the payment provided for in paragraph 1. Article 7 1. The officials referred to in the last subparagraph of Article 2 and in Article 102 (5) of the Staff Regulations, with the exception of those who before 1 January 1962 held Grade A 1 or A 2 posts under the Staff Regulations of the European Coal and Steel Community, to whom the measures provided for in Article 4 (1) are applied, may request that their remuneration be determined in accordance with the provisions of Article 34 of the Staff Regulations of the European Coal and Steel Community and Article 50 of the Rules and Regulations of the European Coal and Steel Community. 2. Officials who before 1 January 1962 held Grade A 1 or A 2 posts under the Staff Regulations of the European Coal and Steel Community, to whom the measures provided for in Article 4 (1) are applied, may request that their remuneration be determined in accordance with the provisions of Article 42 of the Staff Regulations of the European Coal and Steel Community. Article 8 1. Before taking any measures in accordance with Article 4 (1), the Commission may in the interests of the service request the official concerned to state within one month whether he will accept transfer to a post corresponding to the career bracket immediately below that applicable to his grade. If the official accepts, he may be transferred to such a post notwithstanding the provisions of Article 7 (1) of the Staff Regulations. 2. An official affected by a decision taken in accordance with the second subparagraph of paragraph 1 shall retain his grade and all rights relating thereto. He shall have a priority right of transfer to any post corresponding to his grade which may fall vacant or be created provided that he is suitable for the post in question. CHAPTER III Transitional and final provisions Article 9 The installation allowance, the resettlement allowance and the severance grant, to which an official may be entitled if during 1968 he is established or if he is transferred to another place or his service is terminated, shall be subject to a corrective factor of 117Ã 5%. Article 10 Until the setting up of a Staff Committee, which must take place by 31 December 1968 at the latest, the functions of that Committee shall be performed by a Committee consisting of members of the Staff Committee or Committees elected before the entry into force of this Regulation. Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 February 1968. For the Council The President M. COUVE DE MURVILLE (1) OJ No C 10, 14.2.1968, pp. 44 and 45. (2) Council Regulation No 31 (EEC), 11 (EAEC) of 18 December 1961, OJ No 45, 14.6.1962, p. 1385/62, as amended before the entry into force of this Regulation. (3) Council Regulation No 31 (EEC), 11 (EAEC) of 18 December 1961, OJ No 45, 14.6.1962, p. 1385/62, as amended before the entry into force of this Regulation.